 Case: 5:19-cv-00387-DCR Doc #: 35 Filed: 08/25/20 Page: 1 of 4 - Page ID#: 174




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  GENCANNA GLOBAL USA, INC.,                           )
                                                       )
          Plaintiff/Counterclaim Defendant,            )           Civil Action No. 5: 19-387-DCR
                                                       )
  V.                                                   )
                                                       )
  JENCO INDUSTRIAL SALES &                             )            MEMORANDUM ORDER
  SERVICES, LLC, et al.,                               )
                                                       )
          Defendants/Counterclaim Plaintiffs.          )

                                    ***     ***        ***    ***

        Plaintiff/Counterclaim Defendant GenCanna Global USA, Inc. (“GenCanna”) has filed

a motion to lift the stay and refer this matter to Bankruptcy Court. GenCanna’s motion will

be granted because this matter conceivably relates to the pending bankruptcy proceeding.

                                                  I.

        On September 23, 2019, GenCanna filed suit in this Court against Jenco Industrial Sales

& Services, LLC (“Jenco”) and Edward Sieja (“Sieja”) based on their alleged failure to deliver

equipment needed for the plaintiff’s CBD business. The defendants filed counterclaims

alleging that GenCanna breached the parties’ agreement.

        Approximately four months after the Complaint was filed, Jenco and Sieja tendered a

Suggestion of Bankruptcy and Notice of Automatic Stay, indicating that GenCanna was the

putative debtor in an involuntary Chapter 11 case in the United States Bankruptcy Court for

the    Eastern   District   of   Kentucky    (Case           No.     5:   20-BK-50133-GRS).         The

defendants/counterclaim plaintiffs advised the Court that they would not take further steps in

pursuing their civil claims against GenCanna at that time. [Record No. 24] GenCanna agreed
                                              -1-
 Case: 5:19-cv-00387-DCR Doc #: 35 Filed: 08/25/20 Page: 2 of 4 - Page ID#: 175




that the stay should apply to its claims against Jenco and Sieja, and the matter was stayed for

90 days. [Record Nos. 27, 28] The Court subsequently granted the parties’ request to extend

the stay until September 18, 2020. [Record No. 32]

                                              II.

       GenCanna has now filed a motion to lift the stay and refer this matter to the Bankruptcy

Court. Title 28 United States Code, section 157(a), provides: “Each district court may provide

that any or all cases . . . related to a case under title 11 shall be referred to the bankruptcy

judges for the district.” See also 28 U.S.C. § 1334(b). Consistent with § 157(a), Rule 83.12

of the Joint Local Rules of Civil Practice for the United States District Courts for the Eastern

and Western Districts of Kentucky (“the Local Rules”) provides, in relevant part:

       The powers of law, equity, and admiralty vested in the District Court are referred
       to the United States Bankruptcy Court as a unit of the District Court. The
       following cases and proceedings are referred to the Bankruptcy Court judges for
       the District . . .
       (2)    All matters arising under—or arising in or related to cases arising
       under—Title 11 of the United States Code filed on or after July 10, 1984, except
       proceedings involving tort claims for personal injury or wrongful death.

The test for determining whether a civil proceeding is related to a bankruptcy action “is

whether the outcome of that proceeding could conceivably have any effect on the estate being

administered in bankruptcy.” Mich. Emp. Sec. Comm’n v. Wolverine Radio Co. Inc., 930 F.2d

1132, 1142 (6th Cir. 1992).

       GenCanna reports that it consented to the involuntary bankruptcy petition in February

2020, and its debtors filed their own voluntary chapter 11 petitions, which are being jointly

administered for procedural purposes by the bankruptcy court. It suggests that this matter is

related to the bankruptcy action because it is working within the bankruptcy proceeding to

assist the buyer of its assets “with the orderly transition of the ownership of the business and
                                             -2-
 Case: 5:19-cv-00387-DCR Doc #: 35 Filed: 08/25/20 Page: 3 of 4 - Page ID#: 176




acquired assets.” Further, after consulting with the buyer, “the [d]ebtors have determined that

it is appropriate and in the interest of all parties and judicial economy to seek to resolve this

litigation in the context of the [d]ebtors’ Chapter 11 cases.”

         The defendants express skepticism that GenCanna maintains the right to prosecute this

action and/or that GenCanna actually sold its causes of action to the buyer of its assets. [Record

No. 34, p. 2] While these are issues of significant concern, the defendants do not assert that

the outcome of this proceeding could not have an effect on the estate being administered in the

in the bankruptcy proceeding. Given the relatively low threshold for relatedness and the

defendant’s failure to object to transfer, the Court concludes that it is conceivable that the

outcome of this litigation could have some effect on the bankruptcy estate. Accordingly, the

matter will be referred to Bankruptcy Court for further proceedings. See 28 U.S.C. § 157(b)(3)

(“The bankruptcy judge shall determine, on the judge’s own motion or on timely motion of a

party, whether a proceeding . . . is a proceeding that is otherwise related to a case under title

11.”).

         Based on the foregoing, it is hereby

         ORDERED that the Plaintiff/Counterclaim Defendant GenCanna’s motion [Record

No. 33] is GRANTED. This matter is REFERRED to the United States Bankruptcy Court

for the Eastern District of Kentucky for further proceedings.




                                                -3-
Case: 5:19-cv-00387-DCR Doc #: 35 Filed: 08/25/20 Page: 4 of 4 - Page ID#: 177




    Dated: August 25, 2020.




                                     -4-
